Citation Nr: 0946068	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  09-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
2006, for the award of a 20 percent rating for residuals of 
status-post open reduction and fixation of the left ankle and 
tibia.

2.  Entitlement to an effective date earlier than October 3, 
2006, for the award of a 100 percent (total) rating for 
bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to 
October 1954.  He also had periods of Reserve and National 
Guard duty with a period of extended active duty from October 
1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, wherein the RO increased the Veteran's 
disability rating for his service-connected left ankle 
disability to 20 percent (from 10 percent) and for his 
bilateral hearing loss to 100 percent (from 40 percent).  The 
effective date of the awards was set as October 3, 2006.  The 
Veteran has appealed for an earlier effective date for both 
awards.  Although the RO adjudicated the two issues as new 
claims when it denied entitlement to an earlier effective 
date in a June 2008 rating decision, a statement of the case 
(SOC) was nevertheless properly issued in February 2009.  The 
Veteran perfected an appeal to these issues and they are 
properly before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By a September 2006 decision, the RO granted service 
connection and assigned a 10 percent rating for residuals of 
status-post open reduction and fixation of the left ankle and 
tibia.  No further communication or medical evidence 
pertaining to the Veteran's left ankle was thereafter 
received until October 3, 2006, when he wrote the RO and 
requested increased compensation.  None of the evidence 
demonstrates that his left ankle disability underwent a 
factually ascertainable increase in severity during the one-
year period prior to October 3, 2006.

2.  By a September 2006 decision, the RO denied a prior claim 
for increase for bilateral hearing loss.  No further 
communication or medical evidence pertaining to the Veteran's 
hearing loss was thereafter received until October 3, 2006, 
when he wrote the RO and requested increased compensation.  
None of the evidence demonstrates that his bilateral hearing 
loss underwent a factually ascertainable increase in severity 
during the one-year period prior to October 3, 2006.


CONCLUSIONS OF LAW

1.  An effective date earlier than October 3, 2006, for the 
award of a 20 percent rating for residuals of status-post 
open reduction and fixation of the left ankle and tibia is 
not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.155, 3.159, 3.400, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5271 (2009).

2.  An effective date earlier than October 3, 2006, for the 
award of a 100 percent rating for bilateral hearing loss is 
not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.155, 3.159, 3.400, 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal for earlier effective 
dates has been accomplished.  Through a December 2006 notice 
letter, the Veteran was notified of the information and 
evidence to substantiate his underlying claims for increased 
ratings for his left ankle disability and hearing loss.  The 
letter informed the Veteran of the general criteria for 
assigning disability ratings and effective dates.  The Board 
also finds that the December 2006 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand for further 
VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The outcome of these appeals turns on a 
determination as to the dates that claims for increase were 
filed and when levels of disability were factually 
ascertainable based on evidence that has already been 
associated with the claims file.  There is no need for a 
medical examination and or opinion.  There is no suggestion 
that additional evidence, relevant to these matters, exists 
and can be procured.  No further development action is 
required.

II. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

Thus, when addressing the effective date for an award of 
increased compensation, the Board must determine when a claim 
for increased compensation was received and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2009).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

A. Left Ankle Disability

In regards to the issue concerning residuals of status-post 
open reduction and fixation of the left ankle and tibia, the 
Board finds that the Veteran filed the present claim for 
increase on October 3, 2006.  The record shows that the RO 
granted a prior claim of service connection for the Veteran's 
left ankle disability as secondary to bilateral hearing loss 
in September 2006.  When service connection was granted, a 10 
percent rating was assigned effective June 13, 2006.  No 
further communication or medical evidence pertaining to the 
Veteran's left ankle was received until October 3, 2006, when 
he wrote the RO and requested increased compensation.  A 
separate claim was received from the Veteran on September 27, 
2006; however, it was an unrelated claim of service 
connection for posttraumatic stress disorder (PTSD).  Thus, 
October 3, 2006 must be considered the date of claim for 
purposes of establishing an effective date.

Turning to the question of when a factually ascertainable 
increase in disability occurred, the Board notes that the 
current 20 percent award has been made effective from October 
3, 2006-the date that the Veteran filed his claim for 
increased compensation.  Under applicable law, outlined 
above, an effective date prior to October 3, 2006 can be 
assigned only if the evidence establishes that a factually 
ascertainable increase in disability occurred sometime during 
the one-year period preceding that date.

The Veteran's left ankle disability has been evaluated under 
Diagnostic Code 5271 for "limited motion of the ankle."  
Under that diagnostic code, a 10 percent rating is warranted 
for moderate limitation of motion and a 20 percent rating for 
marked limitation of motion.  38 C.F.R. § 4.71a (Diagnostic 
Code 5271) (2009).  (Normal range of motion of the ankle is 
measured as 0-20 degrees of dorsiflexion and 0-45 degrees of 
plantar flexion.  38 C.F.R. § 4.71 (Plate II) (2009)).

The relevant evidence contains treatment records from the VA 
Medical Center (VAMC) in Salt Lake City, Utah.  Within the 
one-year period prior to the filing of the claim, medical 
records document dorsiflexion to no worse than 15 degrees and 
plantar flexion to no worse than 30 degrees.  Even with 
consideration of painful motion, the evidence from that 
period does not reflect marked limitation of motion as the 
Veteran retained a substantial amount of motion and none of 
the treatment providers indicated that painful motion 
resulted in any additional functional loss.  See 38 C.F.R. 
§ 4.40, 4.45 (2009).  Thus, the evidence does not demonstrate 
that the Veteran's left ankle disability underwent a 
factually ascertainable increase in severity during the one-
year period prior to October 3, 2006, or for that matter 
until after October 2006.  (Although VA records prepared 
after the award of service connection may themselves 
constitute informal claims for increase, see 38 C.F.R. 
§ 3.157 (2009), because none showed entitlement to a higher 
rating, an earlier date than already assigned by the RO for 
the award of the 20 percent rating may not be awarded.)

In contrast to the evidence from that period, VA examination 
reports from December 2006 and March 2008 reflect a factually 
ascertainable increase in severity.  At those examinations, 
the Veteran was only able to dorsiflex to 10 degrees during 
both examinations and plantar flex to 35 degrees during the 
December 2006 examination and plantar flex to only 15 degrees 
during the March 2008 examination.  The Veteran's inability 
to move his left ankle more than half way in either plane 
shows that he had marked limitation of motion of the left 
ankle reflective of a 20 percent rating.  Therefore, based on 
a review of the entire record, and the applicable laws and 
regulations, it is the Board's conclusion that the 
preponderance of the evidence is against the assignment of a 
20 percent disability evaluation for residuals of status-post 
open reduction and fixation of the left ankle and tibia prior 
to October 6, 2006.

The Veteran contends that the effective date should be as 
early as 2001 when he initially fractured his fibula and 
tibia.  However, the date the injury occurred is not 
pertinent to the analysis before the Board.  As detailed 
previously, the effective date may not be earlier than one 
year prior to the date of claim.  Notably, the June 13, 2006 
effective date for the award of service connection was 
assigned by the RO in the September 2006 decision.  
Additionally, merely seeking treatment cannot constitute an 
informal claim of service connection.  In this case, because 
the evidence does not show that the Veteran had a factually 
ascertainable increase to 20 percent within the one-year 
period of the present claim, the date of claim is the 
earliest possible effective date and it is already the 
established effective date.  Thus, the appeal of this issue 
must be denied.

B. Bilateral Hearing Loss

In regards to the issue concerning bilateral hearing loss, 
the Board finds that the Veteran filed the present claim for 
increase on October 3, 2006 as well.  The record shows that 
the RO denied a prior claim for increase in September 2006, 
and that no further communication or medical evidence 
pertaining to the Veteran's hearing loss was received until 
October 3, 2006, when he wrote the RO and requested increased 
compensation.  As noted previously, a separate claim was 
received from the Veteran on September 27, 2006; however, it 
was an unrelated claim of service connection for PTSD.  Thus, 
October 3, 2006 must be considered the date of claim for 
purposes of establishing an effective date.

Turning to the question of when a factually ascertainable 
increase in disability occurred, the Board notes that the 
current 100 percent award has been made effective from 
October 3, 2006-the date that the Veteran filed his claim 
for increased compensation.  Under applicable law, outlined 
above, an effective date prior to October 3, 2006 can be 
assigned only if the evidence establishes that a factually 
ascertainable increase in disability occurred sometime during 
the one-year period preceding that date.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2009).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The relevant evidence contains treatment records and 
examination reports from the Salt Lake City VAMC.  Within the 
one-year period prior to the filing of the claim, a July 2006 
VA audiology examination was conducted.  The examination 
results documented a puretone threshold average of 72.50 for 
the right ear and 75 for the left ear.  The Maryland CNC 
speech recognition score was 75 percent for the right ear and 
65 percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level VI hearing 
impairment in the right ear and level VII hearing impairment 
in the left ear.  Given the Veteran's exceptional pattern of 
hearing documented in the July 2006 examination report, 
38 C.F.R. § 4.86(a) is applicable.  However, the use of Table 
VIa does not result in a higher numeral for either ear.  
Applying the results to Table VII, a 30 percent disability 
rating would be warranted for bilateral hearing loss based on 
the July 2006 VA examination.  See 38 C.F.R. § 4.85 
(Diagnostic Code 6100).  Despite these results, a 40 percent 
rating was already in effect since July 18, 1974.  Thus, the 
evidence does not demonstrate that the Veteran's bilateral 
hearing loss underwent a factually ascertainable increase in 
severity during the one-year period prior to October 3, 2006, 
or for that matter until after October 2006.  (Although VA 
records prepared after the award of service connection may 
themselves constitute informal claims for increase, see 
38 C.F.R. § 3.157 (2009), because none showed entitlement to 
a higher rating, an earlier date than already assigned by the 
RO for the award of the 100 percent rating may not be 
awarded.)

A VA examination report from March 2008 reflects a factually 
ascertainable increase in severity.  At that examination, the 
Veteran had a puretone threshold average of 87.50 for the 
right ear and 93.75 for the left ear.  The Maryland CNC 
speech recognition score was 18 percent for the right ear and 
20 percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level XI hearing 
impairment in both ears.  Section 4.86(a) is again 
applicable, but its use does not result in higher numerals as 
level XI is the highest numeral.  Applying the results to 
Table VII, a 100 percent disability rating is warranted for 
bilateral hearing loss based on the March 2008 VA 
examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  
Therefore, based on a review of the entire record, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
assignment of a 100 percent disability evaluation for 
bilateral hearing loss prior to October 6, 2006.

The Veteran contends that the effective date for the 100 
percent rating should be as early as 1962 when service 
connection was initially established for hearing loss.  
However, the effective date of service connection (August 15, 
1962) is not pertinent to the analysis before the Board.  As 
detailed previously, the effective date may not be earlier 
than one year prior to the date of claim.  Notably, the 
claims file contains multiple rating decisions that were 
issued subsequent to the initial award of service connection 
whereby the degree of disability of the Veteran's hearing 
loss was addressed by the RO (including March 1968, June 
1972, October 1974, October 1981, April 2000, January 2003, 
and September 2006).  The Board points out that the RO did 
not determine that the Veteran's bilateral hearing loss was 
100 percent disabling at these various dates and it appears 
that the Veteran was provided notice of these decisions.  In 
any case, because the evidence does not show that the Veteran 
had a factually ascertainable increase to 100 percent within 
the one-year period prior to the present claim, the date of 
claim is the earliest possible effective date and it is 
already the established effective date.  Thus, the appeal of 
this issue must be denied.


ORDER

Entitlement to an effective date earlier than October 3, 
2006, for the award of a 20 percent rating for residuals of 
status-post open reduction and fixation of the left ankle and 
tibia, is denied.

Entitlement to an effective date earlier than October 3, 
2006, for the award of a 100 percent rating for bilateral 
hearing loss, is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


